      Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 1 of 7 PageID #: 1



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

    IRON WORKERS ST. LOUIS DISTRICT                   )
    COUNCIL PENSION TRUST;                            )
    IRON WORKERS ST. LOUIS DISTRICT                   )
    COUNCIL ANNUITY TRUST; and                        )       CASE NO.: 4:18-cv-2032
    IRON WORKERS ST. LOUIS DISTRICT                   )
    COUNCIL WELFARE PLAN,                             )       JUDGE:
                                                      )
                          Plaintiffs,                 )       MAG. JUDGE:
                                                      )
           vs.                                        )
                                                      )
    BUMPY’S STEEL ERECTION LLC,                       )
    an Illinois Limited Liability Company,            )
                                                      )
                          Defendant.                  )
	
                                             COMPLAINT

          NOW COME the Plaintiffs, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL

PENSION TRUST, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL ANNUITY

TRUST, and the IRON WORKERS ST. LOUIS DISTRICT COUNCIL WELFARE PLAN, by

and through their attorneys, JOHNSON & KROL, LLC, complaining of the Defendant BUMPY’S

STEEL ERECTION LLC, and in support, allege as follows:

                                   JURISDICTION AND VENUE

1.        This action arises under Section 502 and 515 of the Employee Retirement Income Security

          Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§	1132 and 1145). The Court has

          jurisdiction over the subject matter of the action pursuant to 29 U.S.C. §§	1132(e)(1) and

          1145, as well as 28 U.S.C. §	1331.

2.        Venue is proper in this Court pursuant to 28 U.S.C. §	 1391(b)(1) and 29 U.S.C. §	

          1132(e)(2) in that the Trust Funds are administered within the jurisdiction of the United


                                                  1
	
     Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 2 of 7 PageID #: 2



        States District Court, Eastern District of Missouri, Eastern Division.

                                            PARTIES

3.      The IRON WORKERS ST. LOUIS DISTRICT COUNCIL PENSION TRUST, the IRON

        WORKERS ST. LOUIS DISTRICT COUNCIL ANNUITY TRUST, and the IRON

        WORKERS ST. LOUIS DISTRICT COUNCIL WELFARE PLAN (collectively, the

        “Trust Funds” or “Plaintiffs”) receive contributions from numerous employers pursuant to

        collective bargaining agreements, and therefore, are multiemployer benefit plans as defined

        by 29 U.S.C. § 1002.

4.      The Trust Funds were established and are administered pursuant to the terms and

        provisions of certain Agreements and Declarations of Trust (“Trust Agreements”).

5.      Pursuant to 29 U.S.C. § 1132(a)(3), the Trust Funds are authorized to bring this action on

        behalf of its participants and beneficiaries for the purpose of collecting unpaid

        contributions.

6.      The Defendant Bumpy’s Steel Erection LLC (“BSE”) is an Illinois Limited Liability

        Company with its principal place of business in East St. Louis, Illinois.

                                 COUNT I
               BREACH OF COLLECTIVE BARGAINING AGREEMENTS

7.      Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-6 of this

        Complaint with the same force and effect as if fully set forth herein.

8.      The Defendant is an employer engaged in an industry effecting commerce.

9.      The Defendant entered into Collective Bargaining Agreements (“CBAs”) with Local

        Union No. 46 of the International Association of Bridge, Structural, Ornamental, and

        Reinforcing Ironworkers, Machinery Movers and Riggers (“Local 46”), Local No. 392,

        International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers

                                                 2
	
      Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 3 of 7 PageID #: 3



         (“Local 392”), Local Union No. 396 of the International Association of Bridge, Structural,

         Ornamental and Reinforcing Iron Workers (“Local 396”), and Local Union No. 577 of the

         International Association of Bridge, Structural and Ornamental Iron Workers (“Local

         577”).

10.      On April 15, 2010, and again on October 22, 2010, and May 19, 2011, Defendant BSE

         entered into a Participation Agreements with the Trust Funds. (The April 15, 2010

         Participation Agreement is attached as Exhibit 1); (The October 22, 2010 Participation

         Agreement is attached as Exhibit 2); (The May 19, 2011 Participation Agreement is

         attached as Exhibit 3).

11.      Through the CBAs and Participation Agreements, Defendant BSE also became bound by

         the provisions of the Trust Agreements.

12.      Pursuant to the CBAs and Trust Agreements, BSE is required to make monthly reports of

         hours worked by covered employees and pay contributions to the Trust Funds at the

         negotiated rates.

13.      Pursuant to Article IX, Section 1 of the Trust Funds’ respective Trust Agreements,

         contributing employers “shall promptly furnish to the Trustees, on demand, such payroll

         records and data they have with respect to the individual Employees benefiting from this

         Agreement and Declaration of Trust that the Trustees may require in connection with the

         administration of the Trust . . . .”

14.      Pursuant to the Trust Agreements, the Trust Funds adopted a Uniform Policy on Delinquent

         Employer Contributions (“Delinquent Contributions Policy”).

15.      Pursuant Section D, Paragraph 1 of the Delinquent Contribution Policy, employers who

         fail to submit their monthly contribution reports and contributions to the Trust Funds on a



                                                   3
	
      Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 4 of 7 PageID #: 4



         timely basis are responsible for the payment of liquidated damages equal to ten percent

         (10%) of the amount of unpaid contributions and interest at the rate of one and one-half

         percent (1.5%) per month compounded monthly unless the applicable CBA explicitly states

         otherwise.

16.      Pursuant to Section 502(g)(2) of ERISA and the Trust Agreements, employers who fail to

         submit their monthly contribution reports and contributions to the Trust Funds shall be

         responsible for payment of attorney’s fees and costs associated with the collection of the

         delinquent contributions.

17.      A recently completed audit for the period of January 1, 2014, through December 31, 2016,

         revealed that BSE owes the aggregate amount of $23,939.79 in contributions for the audit

         period on behalf of its employees performing work within the jurisdiction of Local 46.

18.      As a result of the audit deficiencies owed by BSE on behalf of its employees performing

         work within the jurisdiction of Local 46, liquidated damages have been assessed in the

         aggregate amount of $2,454.53 and interest has accrued in the amount of $12,442.19.

19.      A second recently completed audit for the period of January 1, 2014, through December

         31, 2016, revealed that BSE owes the aggregate amount of $115,972.61 in contributions

         for the audit period on behalf of its employees performing work within the jurisdiction of

         Local 392.

20.      As a result of the audit deficiencies owed by BSE on behalf of its employees performing

         work within the jurisdiction of Local 392, liquidated damages have been assessed in the

         amount of $11,621.10 and interest has accrued in the amount of $55,561.41.

21.      A third recently completed audit for the period of January 1, 2014, through December 31,

         2016, revealed that BSE owes the aggregate amount of $88,358.09 in contributions for the



                                                 4
	
      Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 5 of 7 PageID #: 5



         audit period on behalf of its employees performing work within the jurisdiction of Local

         396.

22.      As a result of the audit deficiencies owed by BSE on behalf of its employees performing

         work within the jurisdiction of Local 396, liquidated damages have been assessed in the

         amount of $9,875.58 and interest has accrued in the amount of $28,079.08.

23.      A fourth recently completed audit for the period of January 1, 2014, through December 31,

         2016, revealed that BSE owes the aggregate amount of $25,428.33 in contributions for the

         audit period on behalf of its employees performing work within the jurisdiction of Local

         577.

24.      As a result of the audit deficiencies owed by BSE on behalf of its employees performing

         work within the jurisdiction of Local 577, liquidated damages have been assessed in the

         amount of $2,542.83 and interest has accrued in the amount of $9,398.96.

25.      Plaintiffs have been required to employ the undersigned attorneys to collect the monies

         that are due and owing from BSE.

26.      Plaintiffs have complied with all conditions precedent in bringing this suit.

27.      BSE is obligated to pay the reasonable attorney’s fees and court costs incurred by the

         Plaintiffs pursuant to the Trust Agreements and 29 U.S.C. §1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request that:

A.       That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid audit

         deficiencies in the aggregate amount of $23,939.79 owed on behalf of its employees

         performing work within the jurisdiction of Local 46;

B.       That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid



                                                  5
	
     Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 6 of 7 PageID #: 6



        liquidated damages in the amount $2,454.53 and interest in the amount of $12,442.19 owed

        on behalf of its employees performing work within the jurisdiction of Local 46;

C.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid audit

        deficiencies in the aggregate amount of $115,972.61 owed on behalf of its employees

        performing work within the jurisdiction of Local 392;

D.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid

        liquidated damages in the amount $11,621.10 and interest in the amount of $55,561.41

        owed on behalf of its employees performing work within the jurisdiction of Local 392;

E.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid audit

        deficiencies in the aggregate amount of $88,358.09 owed on behalf of its employees

        performing work within the jurisdiction of Local 396;

F.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid

        liquidated damages in the amount $9,875.58 and interest in the amount of $28,079.08 owed

        on behalf of its employees performing work within the jurisdiction of Local 396;

G.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid audit

        deficiencies in the aggregate amount of $25,428.33 owed on behalf of its employees

        performing work within the jurisdiction of Local 577;

H.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for unpaid

        liquidated damages in the amount $2,542.83 and interest in the amount of $9,398.96 owed

        on behalf of its employees performing work within the jurisdiction of Local 577;

I.      That Judgment be entered in favor of Plaintiffs and against Defendant BSE for any other

        contributions, liquidated damages, interest, and/or auditor fees found to be due and owing

        in addition to the amounts referenced in paragraphs A through H above;



                                                6
	
     Case: 4:18-cv-02032-NAB Doc. #: 1 Filed: 12/05/18 Page: 7 of 7 PageID #: 7



J.      That Defendant BSE be ordered to pay the reasonable attorney’s fees and costs incurred by

        the Plaintiffs pursuant to the Trust Agreements and 29 U.S.C. § 1132(g)(2)(E); and

K.      That this Court grant the Plaintiffs any other relief that this Court deems to be just and

        equitable pursuant to 29 U.S.C. § 1132(a)(3) or otherwise.



                                                     Respectfully Submitted,

                                                     IRON WORKERS ST. LOUIS
                                                     DISTRICT COUNCIL PENSION
                                                     TRUST FUND et al.

                                                     /s/ Joseph E. Mallon
                                                     One of Plaintiffs’ Attorneys


Joseph E. Mallon
(IL ARDC No. 6280529)
JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
mallon@johnsonkrol.com
(312) 372-8587




                                                7
	
